Appellee sues appellant to recover for damages to his lands, alleged to have been caused by fire set out by a locomotive engine of appellant while in use on its railroad tracks, under Acts 1911 p. 186, § 13249 Burns 1926.
A trial by jury resulted in a verdict for $875 damages in favor of appellee on which judgment was rendered. The error assigned is the court's action in overruling appellant's motion for a new trial, under which appellant presents only alleged error in the instructions. We have carefully read the instructions and appellant's discussion thereof, and we have to say that the jury was well instructed as to the law of the case. Nothing can be gained by any discussion of them.
Affirmed. *Page 704